United States Court of Appeals
                     For the First Circuit


No. 16-2290

               JOHN DOE, MARY DOE, and JAMES DOE,

                     Plaintiffs, Appellants,

                               v.

          TRUSTEES OF BOSTON COLLEGE, PAUL J. CHEBATOR,
               CAROLE HUGHES, CATHERINE-MARY RIVERA,
              PATRICK J. KEATING, and BARBARA JONES,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Denise J. Casper, U.S. District Judge]


                             Before

                 Torruella, Selya, and Kayatta,
                         Circuit Judges.


     Charles B. Wayne, with whom Matthew J. Iverson and DLA Piper
LLP were on brief, for appellants.
     Daryl J. Lapp, with whom Elizabeth H. Kelly and Locke Lord
LLP were on brief, for appellees.



                          June 8, 2018
              TORRUELLA, Circuit Judge.             In October 2012, John Doe

("Doe") was accused of sexually assaulting a fellow Boston College

student during an off-campus school event sponsored by a student

organization.     Pursuant to its written policies and procedures on

sexual assault, outlined in its 2012-2013 Student Guide (the

"Student Guide"), and Conduct Board Procedure, Boston College held

disciplinary proceedings against Doe.               After two days of hearings,

an    Administrative      Hearing         Board    (the     "Board")        found    Doe

responsible for the lesser offense of indecent assault and battery,

and imposed several sanctions.             Doe filed an appeal of the Board's

decision, but his request for appeal was denied by Boston College

officials.      In 2014, at the request of Doe's parents, Boston

College   conducted     an    independent         review    of       the   disciplinary

proceedings.     The reviewer determined that the Board had properly

followed the relevant procedures and that new evidence that Doe

brought forth did not undercut the Board's finding.

              Seeking   compensatory        damages,      declaratory        relief,    a

permanent      injunction,        and   expungement        of        the   disciplinary

proceedings from his university records, Doe and his parents, James

and   Mary,    (collectively       "the    Does")    filed       a    lawsuit   against

Defendants     Trustees      of    Boston    College       (the       "University"     or

"B.C."), and several B.C. officials.                 Following discovery, the

parties filed cross-motions for summary judgment.                          The district


                                          -2-
court held a hearing and subsequently entered summary judgment on

all counts in the Defendants' favor.   This timely appeal followed.

After careful review, we vacate in part and affirm in part.

                           I. Background

A. Factual History

     1. The Alleged Sexual Assault

          On October 20, 2012, Doe, a senior at Boston College,

attended a school event on the SPIRIT OF BOSTON cruise ship in his

capacity as a journalist for the school newspaper.       At around

11:30p.m., Doe -- standing 6'4" tall and wearing a purple shirt -

- danced his way across a heavily crowded dance floor to reach

some of his friends.    While Doe was slowly moving through the

crowd, a woman turned around and screamed at him.       The woman,

"A.B.," later testified that at that time she felt a hand go up

her dress and that "two fingers were forcibly inserted up into

[her] anus."   After the screaming incident, Doe continued to move

across the crowd until he reached his friends.         Soon after,

security guards escorted Doe to a separate area on the ship, where

he was required to stay until the ship returned to the pier.

Massachusetts State Police arrested Doe once the ship docked, and

released him on bail the following morning.   Forensic specialists

took his clothes and several swabs from his hands, fingers, and

fingernails as evidence.


                                -3-
             The State Police arrested Doe based on the allegations

made by A.B. to State Trooper David Walsh ("Trooper Walsh").

According to the October 20, 2012 Arrest Report, A.B. stated to

Trooper Walsh that "while she was dancing she felt a hand go up

he[r] dress and penetrate her."                 She further stated that "she

immediately turned around and identified/looked at the person who

touched her."       While still at the pier, Trooper Walsh asked A.B.

to   step   out    of   the    police     cruiser    and    identify    the   alleged

wrongdoer.        A.B. identified Doe as the person who touched her.

Betsy, A.B.'s friend and dance partner during the school event,

did not see the alleged sexual assault, but mentioned to the state

authorities that A.B. told her "that the tall male with brunette

hair [and] purple buttoned down shirt stuck his fingers in between

her legs."

             According        to   Doe,   however,    another    male    --    Boston

College senior "J.K." -- crossed the dance floor in front of him

as the alleged sexual assault occurred.                    Doe testified that, at

the moment when A.B. screamed at him, J.K. turned to him and said,

"Sorry, dude, that was my bad."             The day after Doe's arrest, J.K.

texted some of Doe's friends asking whether Doe was "ok" and if

Doe "got in trouble."




                                          -4-
     2. The Criminal Case

          The Commonwealth of Massachusetts filed an application

for a criminal complaint against Doe, which the Boston Municipal

Court issued on October 22, 2012.           The complaint charged Doe with

indecent assault and battery.         He was arraigned that same day and

pled not guilty.   In February 2013, the tests of the samples taken

from Doe's hand were completed, showing that Doe's hands were

negative for traces of blood.           The examiners did not test the

samples for DNA, but preserved the swabs for possible DNA testing

at a later date.       During discovery, Doe produced a copy of the

surveillance   video    from    the   ship   that    had   been   forensically

enhanced and analyzed.         In May 2014, the Commonwealth moved to

dismiss the charges against Doe, and the court granted that motion.

     3. 2012 University Disciplinary Proceedings

          a. Boston College's Disciplinary Procedures

          During   the     relevant      time,      B.C.'s   written    policy

governing the investigation and adjudication of sexual assault

accusations consisted of: (1) Section Four of the Student Guide

(titled Community Standards and Policies); (2) Section Five of the

Student Guide (titled Student Conduct System); and (3) the Conduct

Board Procedure.   The Office of the Dean of Students was tasked

with "developing, disseminating, and upholding [the] behavioral

standards that comprise the University Code of Student Conduct."


                                      -5-
Additionally, "[t]he Student Conduct System [was] administered by

the Vice President for Student Affairs through the Dean of Students

and his/her staff."

             These documents provided certain rights to students

facing disciplinary proceedings.              These rights included "access

to a process through which to resolve deprivations of rights" and

"a fair procedure which [was] appropriate to the circumstances."

In the case of accusations of sexual harassment, sexual assault,

or   sexual    misconduct,     the      school    conducted    a    pre-hearing

investigation of the allegations, which included "a review of

statements    obtained     from    either     party,   interviews     with    the

complainant    and   the    accused     (if   identified),    interviews     with

appropriate     witnesses,        and    a    review   of     other    relevant

information."

             Pursuant to B.C.'s procedures, a disciplinary complaint

with the school could have proceeded concurrently with any criminal

action.   Still, the Office of the Dean of Students could have also

decided to stay the disciplinary proceedings while the criminal

matter was ongoing.        Furthermore, the Student Guide provided that

a student may be summarily suspended for certain conduct, including

sexual assault.      A summary suspension would have been followed,

within a reasonable time, by a conduct hearing.




                                        -6-
           After a complaint was filed against a student, that

student would meet with the Dean of Students or its designee to

discuss the complaint.    During this meeting, the University would

decide whether the complaint should "be kept open for a later

resolution,   dropped,   resolved,     or   referred   to   an    appropriate

hearing board."1    If the complaint was referred to a board, the

accused student would be provided with a copy of the referral, the

Conduct Board Procedure, a written notification of the time and

location of the hearing, the names of all the parties charged, the

alleged violation, and name of the complainant.

           Boston   College's    policies      also    provided     for     the

composition of the Administrative Hearing Boards.                According to

Section Five of the Student Guide, those boards were "composed of

three administrators, one faculty member or academic administrator

and one student."    All board members were trained by the Office

of the Dean of Students.        The Dean of Students designated the

board's   chairperson,   and   all   board   members    were     required   to

"disclose any real or perceived conflict of interest between

themselves and any party."

           The Student Guide and Conduct Board Procedures also

detailed the hearing procedure.       During conduct hearings, both the


1  Either the Student Conduct Board or the Administrative Hearing
Board.


                                     -7-
complainant and the accused student could have an advisor with

them.2    Both parties were "entitled to bring witnesses to the

hearing."     However, witnesses would be limited to those who could

"speak to the facts of the incident which they ha[d] witnessed."

The hearing would begin with the board's chairperson "reading the

formal    charges   as    determined    by   the     Office   of   the   Dean   of

Students."     Next the complainant would have the opportunity to

read his or her incident report and further elaborate as needed.

The accused would be given the opportunity to respond, but could

remain silent if he or she elected.                All board members would be

allowed to question both parties "on all matters relevant to the

complaint."     At the hearing's conclusion, both parties would be

afforded the "opportunity to make a final statement to the hearing

board."

             Soon after the hearing, the board would meet in private

to deliberate and "determine whether the accused [was] responsible

or not for the charge(s), based upon a preponderance of the

evidence."     The board could have reached one of the following

determinations:     (1)    responsible;      (2)    not   responsible;    (3)   no

finding; or (4) responsible for a lesser included charge.                 If the



2  The advisors, however, were not allowed to address the hearing
board, but would have been able to confer with the student at any
point during the hearing.


                                       -8-
board concluded that an accused student was "responsible," it could

recommend sanctions including suspension or dismissal from the

University.

          The University would then be required to send written

notification of the board's determination to both parties within

five days of the hearing.   Either party could appeal the board's

determination on two possible grounds: (1) demonstrated lack of

fairness during the hearing; or (2) production of new evidence

that would likely change the result of the hearing.         Any appeal

had to "be filed with the Dean [of Students] and the Vice President

[for Student Affairs] within five business days after notification

of the sanctions."    The Dean of Students and the Vice President

for Student Affairs would assess the appeal petition, and if they

determined that it required consideration, it would be referred to

the University's Appeals Board.

          b. Disciplinary Proceeding Against Doe

          On the night of the alleged sexual assault, a B.C. police

officer completed a Sexual Assault Notification Form describing

A.B.'s allegations against Doe.         B.C. immediately placed Doe on

summary suspension.     Doe's case was assigned to then Senior

Associate Dean of Students, Carole Hughes ("Hughes"), who decided

that the case should proceed to an administrative hearing board

that would be convened within two weeks.      B.C.'s Associate General


                                  -9-
Counsel confirmed that the administrative hearing board would also

act as the investigative body in Doe's case.

             Hughes met with Doe and his parents on three occasions

before the hearing.        While the parties dispute whether Hughes

allowed Doe to tell his version of the events during the first

meeting, on October 24, 2012, they agree that Doe told Hughes on

at least one occasion that he did not commit the alleged sexual

assault, and that this was a case of mistaken identity.               In that

first meeting, Hughes informed Doe that he would be able to tell

his account of the events to the hearing board.              Doe was provided

with   the   notice   of   the   sexual   assault   charge    and   given   the

procedures for the investigation and hearing, but could only review

-- though not have a copy of -- A.B.'s statement during these

meetings.

             Doe's hearing began on November 8, 2012.           The Board was

comprised of the chairperson, Catherine-Mary Rivera ("Rivera"),

two other administrators, a law professor, and a student from the

undergraduate program.       The Board heard testimony from A.B., Doe,

and three of Doe's friends who were on the ship on the night of

the alleged sexual assault.         A.B.'s testimony mirrored her prior

statements.      Doe denied having committed the sexual assault,

produced the raw video surveillance from the dance floor of the

ship, and testified about J.K.'s comment and subsequent text


                                     -10-
messages.    Doe's friends testified that "they didn't see [Doe]

bend down or do anything unusual."

            The   Board    adjourned,   and   the   hearing   resumed   on

November 16, 2012.        On that day, both Betsy and J.K. testified.

J.K. and his father had previously met with Hughes, who informed

J.K. that he was required to attend the hearing, but was not being

charged with anything, in an effort to put J.K. "at ease."          Betsy

testified that she did not see the alleged sexual assault as it

was taking place, and that Doe "stood out because he was tall" on

the packed dance floor.        J.K. denied sexually assaulting A.B.,

claimed he was not intoxicated, and said he never apologized to

Doe or said anything along the lines of "Sorry, dude, my bad."

The Board refused to let Doe's private investigator, Kevin Mullen,

testify about a phone conversation he listened to between Doe and

J.K., or about Mullen's own interview with J.K., because Mullen

had not been a witness of the alleged sexual assault.            Finally,

the Board also rejected Doe's request to stay proceedings in

anticipation of the results of the forensic tests, which had not

yet been completed by the State Police.        Doe maintained that this

evidence would exonerate him.

            The Board deliberations took place at the end of the

second day of hearings.       The Board failed to reach a decision on

that day, a Friday, and decided to continue deliberations the


                                   -11-
following week.    Over the weekend, Rivera told Hughes that the

Board "was struggling" to reach a decision, and that as a result,

"they were [considering] the possibility of a no finding."   Rivera

then asked Hughes whether B.C. had ever issued a "no finding"

determination before.   Hughes, in turn, contacted Paul Chebator

("Chebator"), then Dean of Students, who told Hughes that while

B.C. had issued "no finding" determinations in the past, he

"discourage[d] them."   Hughes conveyed this to Rivera prior to the

Board's continuing deliberations on Monday, November 19.

          On November 21, 2012, the Board found Doe responsible

for the lesser offense of indecent assault and battery.       Doe's

sanctions included his immediate suspension until January 6, 2014,

dismissal from Boston College student housing, and loss of senior

week privileges.    Doe promptly appealed the Board's decision,

arguing a lack of due process and citing the Board's refusal to

wait for the results of the forensic tests.   Chebator and Patrick

J. Keating ("Keating"), then Executive Vice President of B.C. and

Interim Vice President for Student Affairs, with input from B.C.'s

General Counsel, Joseph Herlihy ("Herlihy"), and Rivera, reviewed

Doe's appeal and crafted a response denying his appeal.          On

December 7, 2012, B.C. notified Doe that his appeal had been

denied.




                               -12-
       4. 2014 B.C. Review

             After serving his suspension, Doe returned to B.C. and

graduated in May 2014.           In September 2014, his parents, B.C. alumni

themselves, wrote letters to B.C. President Father William Leahy

("Father Leahy") expressing their dissatisfaction with the 2012

disciplinary proceedings against Doe.            In his letter, Doe's father

stated that they had no "desire to file a lawsuit against [B.C.]"

or   any    of     the   individuals    who    were    involved     in    the    2012

disciplinary proceedings.           In response, Father Leahy referred the

Does   to    Barbara     Jones    ("Jones"),   Vice    President     for   Student

Affairs, as "the right person at B.C. to review the case and make

a recommendation" to the University's Executive Vice President on

the matter.

             After several communications with Doe's parents, Jones

reviewed Doe's disciplinary proceedings to determine whether B.C.

followed     the    adequate     procedures,   and    whether     there    was   new

evidence that would change the outcome.                 Jones determined that

B.C.   had    appropriately        followed    its    procedures,    which       were

"consistent with best practices in higher education," and that the

new evidence the Does had brought forth in their communications to

Father Leahy and Jones -- an enhanced analysis of the surveillance

video from the ship, the results of the forensic tests, and the




                                        -13-
results of a polygraph test -- did not justify reconsideration of

Doe's case.

B. Procedural History

            The   Does   initiated   this   action   on    March    11,   2015,

claiming:   (1)    breach   of   contract   for    the    2012   disciplinary

proceedings; (2) promissory estoppel; (3) breach of contract for

the subsequent 2014 review; (4) breach of B.C.'s common law duty

to ensure Doe's disciplinary process was conducted with basic

fairness; (5) Title IX violations; (6) negligence; (7) negligent

infliction of emotional distress; (8) intentional infliction of

emotional distress; and (9) unjust enrichment.            The Does requested

declaratory relief that would, among other things, expunge the

disciplinary      proceedings    from   Doe's     university       records,    a

permanent injunction directing B.C. to comply with Title IX, and

no less than three million dollars in compensatory damages.                   One

year later, the Does moved to amend the complaint and add Herlihy

as a new defendant.

            All parties filed cross-motions for summary judgment.

The Does moved for partial summary judgment on the claims for

breach of contract for the 2012 disciplinary proceedings and breach

of common law duty of basic fairness.             B.C. and the individual

defendants moved for summary judgment on all claims.                  After a

hearing, the district court denied the Does' motion for partial


                                     -14-
summary   judgment   and    granted    both   B.C.'s   and   the   individual

defendants' motions for summary judgment.3             This timely appeal

followed.

                           II. Standard of Review

             We review de novo a district court's decision to grant

summary judgment.      Massachusetts v. Wampanoag Tribe of Gay Head

(Aquinnah), 853 F.3d 618, 624 (1st Cir. 2017), cert. denied, 138
S. Ct. 639 (2018).         We do this while "drawing all reasonable

inferences in favor of the non-moving party."                Roman Catholic

Bishop of Springfield v. City of Springfield, 724 F.3d 78, 89 (1st

Cir. 2013) (citing Kuperman v. Wrenn, 645 F.3d 69, 73 (1st Cir.

2011)).     Our standard of review is unaltered when an appeal emerges

from cross-motions for summary judgment.         See City of Springfield,
724 F.3d at 89; see also OneBeacon Am. Ins. Co. v. Commercial Union

Assurance Co. of Can., 684 F.3d 237, 241 (1st Cir. 2012).

             Summary judgment is only proper when "there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law."         Fed. R. Civ. P. 56(a).       A fact is

material when it has potential of changing a case's outcome.             See

Cherkaoui v. City of Quincy, 877 F.3d 14, 23 (1st Cir. 2017).               A



3  The district court also denied the Does' motion to amend the
complaint. The Does, however, do not raise this as an error in
their appeal.


                                      -15-
dispute is "genuine" when "the evidence about the fact is such

that a reasonable jury could resolve the point in favor of the

nonmoving party."     Rivera-Muriente v. Agosto-Alicea, 959 F.2d 349,

352 (1st Cir. 1992) (citing United States v. One Parcel of Real

Prop., 960 F.2d 200, 204 (1st Cir. 1992)).                 And if there is a

genuine dispute of a material fact, that dispute would "need[] to

be resolved by a trier of fact."             Kelley v. LaForce, 288 F.3d 1,

9 (1st Cir. 2002).

                             III. Discussion

          The Does raise a number of challenges to the district

court's grant of summary judgment on all their claims in favor of

B.C. and the individual defendants.            Let's begin.

A. The Does' Breach of Contract Claim for 2012 the Disciplinary
   Proceedings

          In   reviewing     a    student's     breach     of   contract    claim

against his or her university, we employ a reasonable expectations

standard in interpreting the relevant contracts.                 See Walker v.

President & Fellows of Harv. Coll., 840 F.3d 57, 61 (1st Cir.

2016).    We   must    ask    "what     meaning      the   party   making     the

manifestation, the university, should reasonably expect the other

party[, the student,] to give it."           Id. (quoting Schaer v. Brandeis

Univ., 735 N.E.2d 373, 378 (Mass. 2000)).                  In the context of

disciplinary   hearings,     we   "review      the   procedures    followed   to

ensure that they fall within the range of reasonable expectations

                                      -16-
of one reading the relevant rules."    Cloud v. Trs. of Bos. Univ.,

720 F.2d 721, 724-25 (1st Cir. 1983) (citing Lyons v. Salve Regina

Coll., 565 F.2d 200, 202 (1st Cir. 1977)).     "[I]f the facts show

that the university has 'failed to meet [the student's] reasonable

expectations'" the university has committed a breach.   Walker, 840
F.3d at 61-62 (quoting Schaer, 735 N.E.2d at 378).

          Below, the Does pointed to fifteen instances when B.C.

allegedly breached the terms of their contractual agreement4 and

the fundamental fairness guarantees that B.C. makes to students

facing disciplinary procedures.       However, the Does only fully

develop six of these alleged breaches in their appellate briefing.5

Because we find that genuine disputes of material fact exist as to

two of the alleged breaches, we hold the district court's grant of

summary judgment as to the Does' breach of contract claim for the


4  The parties do not dispute that a contractual relationship
between Doe and B.C. arises from the Student Guide and the Conduct
Board Procedure.
5  The remaining nine alleged breaches are listed in their brief,
but the Does explained that "space limitations" precluded them
from briefing these breaches and point us to the arguments made
below. We, however, deem that the Does have forfeited these nine
arguments because "[f]iling a brief that merely adopts by reference
a memorandum previously filed in the district court does not comply
with the Federal Rules of Appellate Procedure."      R.I. Dept. of
Envtl. Mgmt. v. United States, 304 F.3d 31, 47 n.6 (1st Cir. 2002);
see also Gilday v. Callahan, 59 F.3d 257, 273 n.23 (1st Cir. 1995).
If the Does had felt that they required additional space to develop
their arguments, they could have requested leave of court to file
an enlarged brief.


                               -17-
2012 disciplinary proceedings was improper. We review each alleged

breach preserved on appeal in turn.

     1. Threshold Investigation

          The Does first argue that pursuant to the Student Guide,

B.C. was required to conduct a threshold investigation to discuss

the complaint with Doe and, based on that discussion, decide on

how to proceed with the complaint.    The Does claim that Hughes's

actions during their three meetings, where she failed to listen to

Doe's account of the alleged sexual assault, and her decision to

proceed with a disciplinary hearing even before meeting with Doe,

breached the contract and prejudiced Doe.    The Does' contention,

however, is unpersuasive.

          A complete reading of the Student Guide clarifies this

issue.   The Does point to language in Section Five that provides

"[a] student who has had a complaint lodged against him . . . will

be called by the Dean of Students or designee to discuss the

complaint."   From there, the document continues, "the case may be

kept open for later resolution, dropped, resolved or referred to

an appropriate hearing board as determined by the Dean."   However,

Section Five of the Student Guide does not end there.      It also

states that "[a] case may be referred directly to a Student Conduct

Board or an Administrative Hearing Board if the Dean . . . feels

that such a referral is appropriate."     Therefore, when Section


                               -18-
Five is read as a whole, and under the standard of reasonable

expectations, it does not create a reasonable expectation on any

reader that a threshold evaluation would be required before any

complaint is referred to either of the boards.            Undoubtedly, the

Dean of Students or designee must meet with a student who has a

complaint lodged against him or her, but the Student Guide provides

total discretion to said B.C. official to refer the case to a board

before   the   meeting   with   an   accused    student    to   discuss   the

complaint.     We need not dwell on this alleged breach any more, the

language is unambiguous and "its purport may be determined as a

matter of law." Petricca Dev. Ltd. P'ship v. Pioneer Dev. Co., 214
F.3d 216, 220 (1st Cir. 2000).              Since there is no threshold

evaluation requirement, B.C. could not have breached its contract

in this manner.

     2. Appropriateness of the Investigation

             The Does also argue that B.C. breached its contract by

failing to conduct the required investigation of the alleged sexual

assault.   The Does' argument here is two-fold.           First, they claim

that B.C. "should have 'reasonably expected' a student to believe

that allegations of sexual assault would be investigated by the

[B.C.] Police before the University brought any charges against an

accused student."     They point to subsection five of Section Four

of the Student Guide which states that "[t]he Boston College Police


                                     -19-
[will] work cooperatively with the Office of the Dean of Students

to investigate and resolve cases under this policy."                     According

to the Does, it was the B.C. Police, who are trained to respond to

sexual    assault      complaints,      who    were   procedurally    required    to

conduct     an    investigation        after    the    "threshold     evaluation."

Alternatively, the Does contend that the language regarding the

role of B.C. Police in the sexual assault procedures is at the

very least ambiguous and summary judgment on this issue was

improper.    Secondly, the Does assert that there was no appropriate

investigation because the Board could not be considered an adequate

investigatory body in compliance with the terms of the Student

Guide.      The       Board,    the   Does    continue,    lacked    investigatory

training and failed to wait for critical evidence.

            "In interpreting contractual language, we consider the

contract    as    a    whole.     Its    meaning      'cannot   be   delineated   by

isolating words and interpreting them as though they stood alone.'"

Farmers Ins. Exch. v. RNK, Inc., 632 F.3d 777, 785 (1st Cir. 2011)

(quoting Nicolaci v. Anapol, 387 F.3d 21, 26 (1st Cir. 2004)).

Once again, a complete reading of the Student Guide does not favor

the Does' contentions.           The language cited by the Does, found in

subsection five of Section Four of the Student Guide, cannot be

read in isolation.         Subsection five concerns the procedural steps

and services that the B.C. Police provides to students who might


                                         -20-
choose to file a criminal complaint after suffering a sexual

assault.    In fact, the Student Guide clearly states that when an

incident of sexual assault occurs off campus, B.C. Police's role

is to assist "the victim in informing the appropriate municipal

department if he or she so desires."             Subsection four of Section

Four of the Student Guide, on the other hand, covers the procedure

for the filing of a complaint within the University.                 There, it

states     that    "[t]he    University       will     promptly    conduct    an

investigation of the alleged incident."              A thorough reading of the

Student Guide could not raise a reasonable expectation to a student

who's had a complaint filed against him or her based on an incident

that occurred off campus that the B.C. Police would have any role

beyond   "assist[ing]       the   victim    in   informing   the   appropriate

municipal police department."              As there is no additional duty

here, no breach of contract is possible under this theory.

            The Does' second theory does not fare well either.

Pursuant to the Student Guide, "[c]omplaints of sexual harassment

. . . against a student member of the University community will be

investigated      and   adjudicated    in    accordance    with    the   Student

Conduct System policies and procedures, as described in Section

[Five]." In turn, Section Five states that the "function of the

[disciplinary] proceedings is to investigate the facts . . . and

determine responsibility for the alleged violation." (emphasis


                                      -21-
added).     Section Five contemplates two types of disciplinary

proceedings: formal and informal hearings.                    While most complaints

are    resolved    with    informal       hearings,      known    as     administrative

review/adjudication        hearings,        in    some   cases    the     complaint   is

referred to a Student Conduct Board or an Administrative Hearing

Board for formal fact-finding and adjudication.                              The Student

Guide's language is unambiguous: for any case referred to a board,

that board will act as the investigatory body.                       Therefore, there

was no breach of contract.

            Lastly,       the    Does'     contention     that    the     Board   lacked

investigatory training and that it failed to wait for critical

evidence is also unconvincing.              The Student Guide did not require

Administrative      Hearing       Board     members      to   have     any    particular

investigatory training in order to be part of the Board.                           Board

members are, however, "trained by the Office of the Dean of

Students" and the record shows that all members in the case at

hand    received    this        training    before       Doe's    2012    disciplinary

proceedings.       And, the Student Guide did not require the Board to

wait for all evidence to become available before it could consider

a disciplinary case and reach a decision.                 The Board here, however,

considered that possibility and asked Doe and his advisor when the

additional evidence would become available.                      Neither Doe nor his

advisor could provide a definitive answer.                    In the end, the record


                                           -22-
shows that the results of the forensic tests did not become

available until February 2013.          If the Board had decided to wait

for the alleged critical evidence, the delay could have caused

B.C. to breach its contractual obligation to "resolve the complaint

within [sixty] days."       Therefore, the Board's refusal to wait for

the results of the forensic tests and an enhanced surveillance

video6 from the ship does not breach the contract.

     3. Appropriateness of the Hearing Date

           Next, the Does contend that B.C. breached its obligation

to ensure that Doe had adequate time to prepare a response to the

charges when Hughes decided that the case needed to be resolved

quickly and rejected James's request for a stay of the University

disciplinary     proceedings   while     the   criminal   case   was   still

ongoing.   The Does argue that the district court's decision --

that B.C. had ultimate discretion on whether or not to stay the

proceedings -- is incorrect, because while the language of the

procedures states that the Dean "may" stay the process, that

language   has    to   be   read   in   conjunction   with   B.C.'s    other

contractual obligations, which are to provide for due process and

fundamental fairness.       Taken together, the Does believe that the



6  The record is not clear as to the date in which the enhanced
surveillance video first became available. However, the enhanced
video was presented to the Commonwealth in July 2013.


                                    -23-
decision to proceed so quickly does not conform to a student's

reasonable expectations and constitutes a breach of the overall

bargain.

           We disagree.   One more time the Student Guide's language

is dispositive.    In relevant part Section Four of the Student

Guide provides that when a complaint is filed "[t]he University

will promptly conduct an investigation of the alleged incident

. . . [and] make every reasonable effort to resolve the complaint

within [sixty] days."     Therefore, a student facing a complaint

could reasonably expect that any disciplinary hearing would take

place within those sixty days.     And this reasonable expectation

is not truncated by B.C.'s other contractual obligations to provide

due process and fundamental fairness since Doe had written notice

of the charges, opportunity to discuss the charges with counsel

and have counsel present as an advisor during the disciplinary

proceedings, and enough time to present witnesses.   See Cloud, 720
F.2d at 724, 726 (finding that due process and basic fairness were

followed when accused student had counsel and opportunity to

present witnesses).

           The same goes with the Does' argument regarding B.C.'s

refusal to stay University disciplinary proceedings while Doe's

criminal case was still pending.   While the Student Guide provides

to the Dean of Students the possibility of staying Boston College's


                                -24-
disciplinary process "if a student is summarily suspended and the

criminal matter remains open," "the university conduct process

will normally proceed while the criminal action is in process."

Accordingly, B.C. did not breach the contract by pursuing to

resolve the complaint filed against Doe within sixty days and

concurrently to the criminal case, as provided in the Student

Guide.

     4. Board Members' Impartiality

           The Student Guide requires that Administrative Hearing

Board members "disclose any real or perceived conflict of interest

between themselves and any party and may not hear a case if they

are not able to be impartial in the hearing of the case."      The

Does claim that B.C. breached its contract because the Board was

not impartial, mainly due to certain actions by the Board's chair,

Rivera.7   The Does argue that Rivera's tone towards Doe during the

disciplinary proceedings was evidence of bias and a breach of the

impartiality requirement in the Student Guide.   The Does point to



7  The Does also argue, without much elaboration and in a footnote,
that there were some "related breach concerns" regarding Hughes's
alleged failure to ensure there were no conflicts of interests by
any of the Board's members and an alleged undisclosed conflict of
interest by one of the Board members. This argument, however, is
deemed waived. Nat'l Foreign Trade Council v. Natsios, 181 F.3d
38, 60 n.17 (1st Cir. 1999) ("We have repeatedly held that
arguments raised only in a footnote or in a perfunctory manner are
waived.").


                                -25-
their own testimony in order to describe Rivera's tone as openly

hostile, aggressive biased, and dismissive.

           The Does contend that the district court erred when it

made improper factfinding and credibility determinations when it

decided that Rivera was not biased towards Doe, rejecting the

evidence provided as "subjective impressions."               They argue that

this is contrary to Burns v. Johnson, 829 F.3d 1, 12-13 (1st Cir.

2016) (citing United States v. Flores-Rivera, 787 F.3d 1, 28 (1st

Cir.   2015)    ("Personal     knowledge    can    include    inferences    and

opinions, so long as they are grounded in personal observations

and experiences.")).

           "Nevertheless,       it   has    been   noted     that    '[a]lleged

prejudice of university hearing bodies must be based on more than

mere speculation and tenuous inferences.'"             Gorman v. Univ. of

R.I., 837 F.2d 7, 15 (1st Cir. 1988) (quoting Duke v. N. Tex. State

Univ., 469 F.2d 829, 834 (5th Cir. 1972)).           In reviewing schools'

disciplinary procedures, "a presumption [of impartiality] favors

the administrators, and the burden is upon the party challenging

the    action   to   produce     evidence    sufficient      to     rebut   this

presumption."     Id.   See also Nash v. Auburn Univ., 812 F.2d 655,

665 (11th Cir. 1987) ("Any alleged prejudice on the part of the

board must be evident from the record and cannot be based in

speculation or inference."); Ikpeazu v. Univ. of Neb., 775 F.2d


                                     -26-
250, 254 (8th Cir. 1985) ("[W]e observe that the committee members

are entitled to a presumption of honesty and integrity unless

actual bias, such as personal animosity, illegal prejudice, or a

personal or financial stake in the outcome can be proven.").

             The Does do not meet their burden of proof.         We have

recognized before that observations about a defendant's tone based

on perception are not mere speculation, "so long as they are

grounded in personal . . . experiences."         Burns, 829 F.3d at 12–

13 (citing Flores-Rivera, 787 F.3d at 28).        However, after giving

credit to the Does' version of the facts, the statements accredited

to Rivera fail to rebut the Board's impartiality presumption.

             According to the Does, Rivera acted with an attitude

towards Doe and asked questions to either him or his witnesses

that Doe would qualify as "cross-examination," while subjecting

other witnesses to only "softball" questions.        Still, considering

Rivera's role as the chairperson of the Board, in charge of

managing the flow of the hearing and leading the questioning of

the witnesses, the Does statements, without more, are not legally

sufficient    to   overcome   the   Board's   impartiality   presumption,

particularly when an examination of the record fails to reveal any

other evidence of bias showing that the Board was either prejudiced

or partial against Doe.       Cf. United States v. DeCologero, 530 F.3d
36, 56 (1st Cir. 2008) (quoting Liteky v. United States, 510 U.S.


                                    -27-
540, 555-56 (1994)) ("[R]emarks during the course of a trial that

are critical or disapproving of, or even hostile to, counsel, the

parties, or their cases, ordinarily do not support a bias or

partiality challenge.").        Thus, we find no breach of contract by

B.C. under this theory.

     5. Adequacy of the Board's Training

           As briefly mentioned before, the Student Guide also

provides that "[a]ll board members [of an Administrative Hearing

Board]   are   trained    by   the   Office   of   the   Dean    of    Students.

Chairpersons for the Administrative Hearing Board are designated

by the Dean of Students and receive additional training."                As the

district court correctly held, under the reasonable expectations

standard, "a student would accord to this contractual provision

. . . that members of any university hearing board would not only

receive training but that training would be adequate to resolve

the disputes that came before those members."            Doe v. Trs. of Bos.

Coll., No. 15-CV-10790, 2016 WL 5799297, at *17. (D. Mass. Oct. 4,

2016).

           The   Does    contend     that   B.C.   breached     this    contract

requirement by failing to ensure that the Board members were

properly trained.        The Does rely on Chebator's awareness of a

report issued by B.C. on April 23, 2012, which concluded that

B.C.'s sexual assault trainings for Hearing Board members were


                                     -28-
insufficient according to "best practices."      According to the

Does, this alleged admission and the lack of any evidence in the

record that would show that B.C.'s training practices changed or

improved before Doe's disciplinary procedures, should be enough to

grant summary judgment in their favor.     In any case, the Does

claim that there is enough dispute as to the adequacy of the Board

members' training to give rise to a jury question.

          We, however, disagree. The record before us does provide

evidence that B.C. took remedial steps in response to the April 23,

2012 report.   Chebator testified that in response to the report,

B.C. "ramp[ed] up the training for individuals who would be hearing

sexual assault cases" by developing "a secondary training for those

individuals who would be sitting on administrative hearing boards

involving sexual assault matters."    And, as discussed above, the

record also shows that all Board members in the case at hand

received this training before Doe's 2012 disciplinary proceedings,

and after the remedial steps were implemented.8      We, therefore,

agree with the district court's ruling that, given B.C.'s response




8  In fact, all but one of the Board members recognized during
their depositions a document marked as deposition Exhibit No. 105,
which contained an agenda for the Administrative Hearing Board,
Organizational Meeting, held on October 3, 2012.          They all
recognized that as part of this training session they were trained
in Title IX issues by the Massachusetts District Attorneys' Office.


                               -29-
to the April 23, 2012 report, B.C. did not breach its contractual

obligation to adequately train the members of the Board.

       6. Interference with the Board

            a. Deliberations

            The Does posit that pursuant to the Student Guide, B.C.

was required to ensure the independence and integrity of the

Board's deliberations without outside interference. Specifically,

the Does point to the Student Guide's requirement that the Board

meet "in private" and that its final decision be impartial.                  The

Does    argue    that   B.C.    breached      this    commitment   when   Hughes

transmitted Chebator's discouragement of a "no finding" result to

Rivera during the weekend between the Board's two deliberation

sessions.    That interference, they argue, were it to have happened

during    court     proceedings,       would     be    "deemed     presumptively

prejudicial."     Remmer v. United States, 347 U.S. 227, 229 (1954).

At the very least, the Does claim, there is a factual dispute as

to     whether    there   was     an    interference       with    the    Board's

deliberations, and the district court should not have granted

summary judgment.

            Boston College, on the other hand, argues that the

Board's independence was not compromised.                  Regarding Hughes's

relaying of Chebator's "discouragement" remark, B.C. states that

there is no evidence that the Board was influenced in any way by


                                       -30-
this comment.      In B.C.'s view, Chebator's comment was not a

suggestion that the Board should make a finding of "responsible,"

but merely that it would be better if the Board made some finding.

             A review of the record reveals that summary judgment on

this issue was inappropriate.       Let's briefly recap Chebator's

indirect interaction with Rivera, the designated chairperson of

the Board.

             On Friday, soon after completing the second day of

hearings in Doe's case, the Board began deliberations.            However,

by the end of the day the Board had not reached a result.                 At

around   10:48p.m.,   Rivera   responded    to   an    email   from   Hughes

inquiring about the status of the Board's deliberations.              In her

email, Hughes had asked if she should assume that the Board had

not reached a result.    Rivera replied, "Yes you can say that.           We

def [sic] won't have it by noon on Monday.            We were all drained.

Struggling with needing to see the other evidence, but know we

can't wait for weeks or months.            It is not a clear yes for

responsible."     Rivera then informed Hughes that the Board would

think about the case over the weekend and continue deliberations

on the coming Monday.    Rivera's email closed with, "[w]e are going

on the notion not to have 'no finding.'"




                                 -31-
            Over the weekend,9 Rivera contacted Hughes again, this

time over the phone.   According to Hughes, Rivera asked her if the

University had issued a "no finding" result in the past.    Hughes

did not know the answer, and decided to ask her immediate superior,

Chebator.   Chebator's response was that indeed there had been "no

finding" determinations in the past, but that he discouraged them.

After Hughes's conversation with Chebator, but before Monday --

when the Board would meet once more to continue deliberations --

Hughes called Rivera and told her that Chebator confirmed that

previous cases had concluded with "no finding," but that he

"discouraged it."

            While none of the other Board members recall hearing

about Chebator's comment, the parties do not dispute that the

comment reached Rivera before the second day of deliberations.10

And, while B.C.'s written policies and procedures are silent as to

who leads the Board's deliberations, the record indicates that




9  The record is not clear as to whether these conversations
occurred Saturday or Sunday.
10 During her deposition Rivera testified that by "Friday, and by
Monday, everybody was unanimous that they felt that [Doe] was
responsible for what we believe was inappropriate touching of the
buttocks." However, other parts of the record show that all but
one of the other Board members testified that even though a "soft
vote" was taken on Friday, they did not reach a decision on the
first day of deliberations.


                                -32-
Rivera, as appointed chairperson of the Board, was the one leading

it.

              At the summary judgment stage, a trial court is to make

legal determinations rather than involve itself in factfinding.

See United Paperworkers Int'l Union Local 14 v. Int'l Paper Co.,

64 F.3d 28, 31 (1st Cir. 1995).                 The record here, viewed in the

light most favorable to the Does, necessarily bars summary judgment

for this alleged breach of contract claim.                   Under the standard of

reasonable expectations, it is reasonable for a student to expect

that the B.C. Student Guide's language stating that "[t]he Board

will   meet    in   private      to     determine     whether      the     accused    is

responsible or not[,]" means exclusion of outside influences in

the Board's deliberations.                  Furthermore, during oral argument,

B.C.'s counsel agreed that B.C. is required to conduct disciplinary

proceedings with basic fairness.                   In this context, conducting

these proceedings with basic fairness excludes having an associate

Dean   of     Students    tell        the    Board   Chair    in    the    middle     of

deliberations that one of the verdict options favorable to the

student ("no finding") was discouraged by the Dean of Students.

              Whether    or     not     Rivera's     communications        with      B.C.

administrators,         while     deliberations        where       still      ongoing,

inappropriately interfered with the Board's decision on the sexual

assault     complaint    against       Doe,    and   breached      Doe's   reasonable


                                            -33-
expectation that the Board would meet in private, is a material

fact with regard to the Does' breach of contract claim.      Because

a reasonable jury could resolve this dispute in favor of the Does,

the dispute is genuine and summary judgment inappropriate.

          b. Alternative Culprit Defense

          The Does also argue that the district court erred when

it allegedly disregarded the way Hughes handled Doe's alternative

culprit defense.11   According to the Does, Hughes's conduct was

prejudicial to Doe since Hughes, through a subordinate, instructed

Rivera that the Board should put J.K. "at ease."    This, the Does

conclude, is an indication that J.K. received special treatment

and, thus, Doe's case was not "fairly considered" by the Board.

          Just like it is reasonable for a student to expect that

a school's basic fairness guarantee excludes outside influences in

the Board's deliberations, it is also reasonable for a student to

expect that a basic fairness guarantee excludes having an associate

Dean of Students request Board members to give special treatment

to the prime alternative culprit in a case in which the key defense

is that someone other than the accused student committed the

alleged sexual assault.   On Sunday, November 11, 2012, after the


11 Although the Does raise this claim principally in challenging
B.C.'s failure to conduct a threshold evaluation of the situation,
we think that it fits more comfortably under the heading of
"Interference with the Board."


                               -34-
first day of Doe's disciplinary hearing, Hughes emailed a summary

of   several   steps   taken   as   to   Doe's   case   to   Herlihy   and   a

subordinate employee from B.C.'s Office of the Dean of Students.

Regarding J.K., Hughes wrote: "I was very clear with J.K. that he

was coming as a witness and was not being charged with anything.

I think it might be good to talk to [Rivera] about how the [B]oard

might also put him at ease."        The phrase "at ease" may encompass

many accommodations, and that phrase is nowhere defined in the

summary judgment record.

           Doe's disciplinary hearing continued on November 16,

2012, (the day in which J.K. testified).          Whether or not Hughes's

directive to her subordinate about talking to Rivera on how the

Board might put J.K. at ease breached Doe's reasonable expectation

that B.C. would provide him "a fair procedure" is, on this opaque

record, a material fact with regard to the Does' breach of contract

claim that should be resolved by the jury.              We therefore vacate

the district court's grant of summary judgment on the Does' breach

of contract claim for the 2012 disciplinary proceeding and remand

for further proceedings consistent with this opinion.

B. Basic Fairness Claim

           Next, the Does bring forth a basic fairness claim in

which they argue that B.C.'s alleged breaches of contract, either

all together or any one of them independently, breached B.C.'s


                                    -35-
obligation to provide a fundamentally fair disciplinary process to

Doe.   The Does contend that B.C.'s basic fairness obligation is

rooted in two independent sources: (1) the Student Guide itself,

which provides that B.C.'s disciplinary process "exists to protect

the rights of the Boston College community and assure fundamental

fairness to complainants and to students accused of any breach of

the University Code of Student Conduct," and (2) an independent

duty   to   conduct   disciplinary   procedures   with   basic   fairness

imposed by Massachusetts law.

            We agree with the Does that the implied covenant of good

faith and fair dealings imposed on every contract by Massachusetts

law, applied in the context of school disciplinary proceedings,

creates an independent duty to provide basic fairness.           See Uno

Rests., Inc. v. Bos. Kenmore Realty Corp., 805 N.E.2d 957, 964

(Mass. 2004).     In Coveney v. President & Trs. of Coll. of Holy

Cross, the Massachusetts Supreme Judicial Court ("SJC") recognized

that even where a student does not have a contractual right to a

disciplinary hearing, if a school does hold a hearing, the school

has a duty to conduct it with basic fairness.      See Cloud, 720 F.2d

at 725 n.2 (citing Coveney, 445 N.E.2d 136, 139 (Mass. 1983))

("[W]hen a hearing is held, it must be conducted fairly.").

However, whenever a school expressly promises no less than basic

fairness, which is the case here, the school's implied duty becomes


                                 -36-
superfluous       and   the    court's      analysis    to   ensure   that   the

disciplinary proceedings were "conducted with basic fairness,"

Cloud, 720 F.2d at 725, focuses on assuring compliance with the

express contractual promise.

            The district court's grant of summary judgment on the

Does' claim for basic fairness rested on its analysis as to the

Does' breach of contract claim. Trs. of Bos. Coll., 2016 WL
5799297, at *23.        Because there are genuine issues of material

fact   on   the    Does'      breach   of    contract   claim   for   the    2012

disciplinary proceedings, as discussed above, summary judgment on

the Does' basic fairness claim was also inappropriate.                Therefore

we also vacate and remand on this issue.

C. The Does' Breach of Contract Claim for the 2014 Review

            In their complaint, the Does allege that the written

communications they exchanged with Father Leahy in 2014 (two

letters sent by Doe's parents and a couple of e-mails exchanged

between James and Father Leahy) formed a binding contract between

B.C. and the Does, which required B.C. to conduct an independent

review of the 2012 disciplinary proceedings.                 They allege that

B.C. breached this contract because the 2014 review was "anything

but" independent.

            The Does contend that these communications satisfied all

the elements of a valid contract.               That is, that there was an


                                       -37-
offer, acceptance, and consideration, resulting in each party

having obligations.    In exchange for Father Leahy's offer for an

independent review, the Does allege that they forbore the pursuit

of legal action against B.C., serving as the consideration in the

contract formation.   Lastly, the Does point to Massachusetts case

law to support their contention that a contract was formed, even

though not all terms had been precisely identified.        See Situation

Mgmt. Sys., Inc. v. Malouf, Inc., 724 N.E.2d 699, 703 (Mass. 2000).

Alternatively, the Does contend that any dispute as to whether or

not a contract was formed should be resolved by a jury, and not on

summary judgment.

          Boston    College   counters    that   the   Does'   breach   of

contract claim for the 2014 review fails for two reasons.           One,

they argue that the aforementioned written exchange failed to meet

the basic elements of contract formation, meaning there was no

contract to be breached by B.C.    In particular, they point to the

lack of any manifest intention by Father Leahy to be bound by any

particular terms of an agreement.        Two, B.C. maintains that even

if the Court were to assume that an enforceable contract existed,

the Does cannot identify any specific failure or omissions by B.C.

that would constitute a breach.          B.C. contends that the Does'

disagreement with Jones's conclusion in her review is not a triable

issue of fact regarding a breach of any agreement.


                                 -38-
             "Although    the    question     of   contract    formation   is

typically a question for the factfinder, and would thus be subject

to clear error review, where 'the evidentiary foundation for

determining the formation of the parties' contract [is] either

undisputed    or   consist[s]    of   writings,'    contract   formation   is

instead a question of law for the court."             TLT Constr. Corp. v.

RI, Inc., 484 F.3d 130, 135 (1st Cir. 2007) (citation omitted)

(quoting Lambert v. Kysar, 983 F.2d 1110, 1114 n.4 (1st Cir.

1993)).   Here, we find ourselves in the latter situation.

             The essential elements for the formation of a contract

under Massachusetts law consist of an offer, acceptance, and

consideration.     See Quinn v. State Ethics Comm'n, 516 N.E.2d 124,

127 (Mass. 1987).        In particular, the SJC has explained that in

determining    whether    an    enforceable   contract   has   been   created

"there must be agreement between the parties on the material terms

of that contract, and the parties must have a present intention to

be bound by that agreement."           Lambert v. Fleet Nat. Bank, 865
N.E.2d 1091, 1095 (Mass. 2007) (quoting Situation Mgmt. Sys., Inc.,
724 N.E.2d at 703).            Not all terms of an agreement must be

"precisely specified, and the presence of undefined or unspecified

terms will not necessarily preclude the formation of a binding

contract."    Situation Mgmt. Sys., Inc. 724 N.E.2d at 703.




                                      -39-
            As to the element of consideration, "the contract must

be a bargained-for exchange in which there is a legal detriment of

the promisee or a corresponding benefit to the promisor."              Neuhoff

v. Marvin Lumber & Cedar Co., 370 F.3d 197, 201 (1st Cir. 2004)

(citing Hinchey v. NYNEX Corp., 144 F.3d 134, 142 (1st Cir. 1998)).

And while "abandonment of a claim believed to be well founded . . .

is   the   surrender   of   a   thing   of   value   and    is   a   sufficient

consideration for a contract," Blair v. Cifrino, 247 N.E.2d 373,

375 (Mass. 1969) (quotations and citations omitted), the "[m]ere

forbearance to sue a claim, without any promise either in express

terms or by fair implication from all of the circumstances, does

not form sufficient consideration."          Merrimac Chem. Co. v. Moore,

181 N.E. 219, 222 (Mass. 1932).

            Even with all reasonable inferences resolved in favor of

the Does, we cannot conclude that their 2014 written communications

with Father Leahy created a binding contract.              A complete reading

of the record validates our conclusion.              It is true that James

informed Father Leahy, though somewhat indirectly, that the Does

were prepared to "file a lawsuit against [B.C.]," in order to

correct the alleged injustice.          Yet nothing in the record shows

that the Does expressed any willingness to forego their right to

file that lawsuit.     While it is true that the forbearance of one's

right to sue may be implied under certain circumstances, see id.,


                                    -40-
Father Leahy's response to the Does' letters was limited to a

suggestion that James contact B.C.'s Vice President for Student

Affairs.      Nothing in the record hints Father Leahy's suggestion

was a contractual offer or promise made to persuade the Does to

abandon a possible lawsuit.       Cf. Neuhoff, 370 F.3d at 202 (finding

that a retail promise was not given to induce the abandonment of

a lawsuit).

           Because    there    was   no    consideration,     no   enforceable

contract was formed from the written communications between the

Does and Father Leahy.        Therefore, we affirm the district court's

grant of summary judgment in favor of B.C. as to the Does' breach

of contract claim for the 2014 review.

D. Title IX Claims

           Next, the Does challenge the district court's summary

judgment dismissal of their Title IX claims.              In their complaint,

the Does pursued Title IX discrimination claims for erroneous

outcome based on gender bias and deliberate indifference.                  We

consider them in turn.

     1. Erroneous Outcome based on Gender Bias

           Title IX provides that "[n]o person in the United States

shall, on the basis of sex . . . be subjected to discrimination

under   any    education   program        or   activity   receiving   Federal

financial assistance."        20 U.S.C. § 1681(a).         This provision is


                                     -41-
enforceable "through an implied private right of action."             Gebser

v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 281 (1998) (citing

Cannon v. Univ. of Chi., 441 U.S. 677, 717 (1979)).              The Does'

Title IX claims rest on challenging B.C.'s disciplinary procedures

as discriminatory. Neither the Supreme Court nor this Circuit have

adopted a framework for analyzing claims by students challenging

a university's disciplinary procedures as discriminatory under

Title IX.   We need not establish one at this moment.           The parties

agree that the applicable standard for the Does' Title IX claim

challenging B.C.'s disciplinary procedures on erroneous outcome

grounds requires that a plaintiff offer evidence "cast[ing] some

articulable     doubt   on     the   accuracy   of   the   outcome   of   the

disciplinary proceeding," and indicating that "gender bias was a

motivating factor."12        Yusuf v. Vassar Coll., 35 F.3d 709, 715 (2d

Cir. 1994).13


12  We note that the Sixth Circuit has also consistently applied
this same standard when facing Title IX claims under the theory of
erroneous outcome. See Doe v. Miami Univ., 882 F.3d 579, 592 (6th
Cir. 2018) (applying the same criteria as Yusuf for a Title IX
erroneous outcome claim to reverse the district court's grant of
a motion to dismiss for failure to state a claim); Doe v. Cummins,
662 F. App'x 437, 451-52 (6th Cir. 2016) (applying the same
criteria for a Title IX erroneous outcome claim to affirm the
district court's grant of a motion to dismiss under Fed. R. Civ.
P. 12(b)(6)); Mallory v. Ohio Univ., 76 F. App'x 634, 638-39 (6th
Cir. 2003) (applying the same criteria for a Title IX erroneous
outcome claim to affirm the district court's grant of a summary
judgment).
13   We also note that the Second Circuit recently held that "the

                                      -42-
             The   Does     argue   that   the    record   contains   sufficient

evidence to support their erroneous outcome claim that B.C.'s

procedures were infected with gender bias.14                 Their argument is

threefold.         First,    they   contend      that   B.C.'s   procedures   are

infected with systemic gender bias.              This is so, they say, despite

the fact that the University's statistics show that, since 2005,

ten of thirty-two students accused of sexual assault were not found

responsible in their disciplinary proceedings.               Even though these




temporary presumption afforded to plaintiffs in employment
discrimination cases under Title VII applies to sex discrimination
plaintiffs under Title IX as well." Doe v. Columbia Univ., 831
F.3d 46, 56 (2d Cir. 2016). But see Miami Univ., 882 F.3d at 589
(declining to follow the Second Circuit's reasoning for extending
Title VII's temporary presumption to Title IX sex discrimination
plaintiffs because of differing Sixth Circuit precedent regarding
the pleading standard under Title VII). We take no position as
to whether such a presumption applies to Title IX claims because
even if it did, it would not affect the outcome of this case.
14  The Does also allege in their brief that the district court
misapplied the "[s]tandard in evaluating the [e]vidence of
[g]ender [b]ias" because it "improperly placed the burden on [Doe]
to 'provide "statements by members of the disciplinary tribunal"
or "statements by pertinent university officials" that demonstrate
the improper influence of gender on the proceedings.'" Because
we review de novo the district court's grant of summary judgment,
this argument is immaterial.     However, the Does misstate and
misquote the district court's ruling on this matter.        In its
memorandum and order, the district court did not require Doe to
offer direct proof of gender bias, but instead ruled that, to
answer the question of "whether the college's actions were
motivated by gender bias," a plaintiff "can . . . show[] [this]
via statements by members of the disciplinary tribunal." Trs. of
Bos. Coll., 2016 WL 5799297, at *24 (emphasis added) (internal
citation omitted).


                                       -43-
statistics might suggest that B.C.'s proceedings are not infected

with gender bias, the Does claim that it is a pervasive belief at

B.C. that accusers are always female and perpetrators are always

male, and this belief infects all proceedings with gender bias.

This systemic gender bias, the Does continue, is confirmed by the

terminology B.C. employs in its written policies and procedures:

accusers are branded "victims" or "victims/survivors," while an

accused student is labeled a "perpetrator."   Together, they argue,

these facts show a systemic gender bias against accused males.

          Next, the Does maintain that gender bias played a role

in B.C.'s procedures because B.C. administrators were influenced

by outside pressure.    Specifically, the Does point to pressure

exerted by the U.S. Department of Education and its Office of Civil

Rights's April 2011 "Dear Colleague" Letter, which tied federal

funding for private colleges to their compliance with certain

requirements for handling sexual harassment and sexual violence on

their campuses.15   Lastly, the Does assert that there is enough

evidence to prove that there was a "pattern of decision-making" in

Doe's case in which gender bias was the motivating factor.   First,

the Does claim that the Commonwealth's decision to dismiss the


15 See "Dear Colleague" Letter from Russlynn Ali, Assistant Sec'y
for Civil Rights, U.S. Dep't of Educ. (Apr. 4, 2011),
https://www2.ed.gov/about/offices/list/ocr/letters/colleague-
201104.pdf.


                               -44-
criminal charges against Doe serves as evidence of his innocence.

Second, they list several occurrences which allegedly show a

"pattern of decision-making" explained solely by gender bias,

including inter alia: (1) Hughes's treatment of and contempt

towards Doe; (2) Hughes and Chebator's interference with the Board

by "discouraging" a "no finding" result; (3) the Board's refusal

to wait for the results of the forensic tests; and (4) the

presumption of Doe's guilt.16

            On the other hand, B.C. contends that the Does' erroneous

outcome claim fails because they have been unable to produce any

evidence that would suggest gender bias by the B.C. administrators

or any of the decision makers involved in Doe's disciplinary

proceedings, or that the outcome of Doe's disciplinary proceeding

was influenced by gender bias.     Nor is there evidence that B.C.

was influenced by external pressures.        Therefore, gender bias

could not have been a motivating factor in the disciplinary

decision.




16 The Does also allege that the failure to reverse the outcome
of Doe's 2012 disciplinary proceedings could only be explained by
gender bias. This argument lacks any meaningful development and
should therefore be deemed waived, see United States v. Zannino,
895 F.2d 1, 17 (1st Cir. 1990), and it is also unfounded since
they do not offer any evidence that Jones, who conducted the
review, was motivated by gender bias.


                                 -45-
            To succeed on their erroneous outcome claim, the Does

must offer evidence (1) that would "cast some articulable doubt on

the accuracy of the outcome of the disciplinary proceeding" and

(2) show "gender bias was a motivating factor."        Yusuf, 35 F.3d

at 715.    The Does fail on the second prong.

            Even assuming that the Dean's interference with the

Board's deliberations cast some articulable doubt on the outcome,

none of the arguments put forth by the Does -- or evidence which

they point us to -- tend to show that there was a causal connection

between the outcome of Doe's disciplinary proceedings and gender

bias.     To show this causal link, the Does cannot merely rest on

superficial assertions of discrimination, but must establish that

"particular    circumstances   suggest[]   that   gender   bias   was   a

motivating factor."    Id.

            First, we are unmoved by the Does' contention that B.C.'s

procedures are infected with a systemic gender bias based on the

fact that between August 1, 2005 and July 1, 2015, only male

students have been accused of sexual assault.      It is unreasonable

to draw such an inference from this information rather than

recognize that other non-biased reasons may support the gender

makeup of the sexual misconduct cases at B.C.        See Cummins, 662
F. App'x at 453-54.    The gender of the students accused of sexual

assault is the result of what is reported to the University, and


                                 -46-
not the other way around.     Furthermore, the language used in B.C.'s

written   procedures   is,   on   its    face,    gender   neutral.        The

procedures make no mention of men or women but rather use terms

like "victim," "survivor," "alleged perpetrator," "complainant,"

or "accused student."17      Actually, throughout the Student Guide,

both victims and the accused are referred to as "he or she,"

indicating that B.C. believes that men and women can both be

victims   and   perpetrators.      The     Does    have    pointed    to    no

circumstantial evidence, other that the statistics of male accused

students and the language in the Student Guide, that would suggest

that gender bias played a role in the outcome of the proceedings

in this case.    As this case comes to us on a motion for summary

judgment, after the parties have engaged in substantial discovery,

a complete lack of evidence -- whether direct or circumstantial

-- will not allow a party to survive a motion for summary judgment.

Conclusory allegations are not enough.

           Secondly, while the Does may rely on circumstantial

evidence alone to prove that there was a discriminatory pattern of

decision-making, see Burns, 829 F.3d at 8 (holding that a plaintiff



17  While subsection five of Section Four of the Student Guide
makes one reference to "female victims/survivors," it is to
guarantee the female students the right to have a female officer
present during interviews with the B.C. Police. This reference
to "female student" does not illustrate gender bias.


                                  -47-
may rely on circumstantial evidence to prove sex discrimination

under Title VII),18 none of the circumstances of Doe's disciplinary

proceedings indicate that gender bias was a "motivating factor"

behind the Board's determination.         In fact, the record contains

gender-neutral explanations for the outcome of Doe's case -- mainly

that the Board concluded that there was enough evidence to support

its finding.19   While we remand this case as to the Does' breach

of contract claim for the 2012 disciplinary proceedings because we

have found that there is a dispute regarding whether there was any

inappropriate interference with the Board's decision, the record

does not show that even if there was an interference, gender bias

was a motivating factor.     See supra III.A.I.6.a.

           Finally, the Does' argument that B.C. administrators

were   influenced   by   outside   pressure,   in   particular   the   U.S.

Department of Education's April 2011 "Dear Colleague" Letter, is

both conclusory and meritless.       The Does have not explained how



18 We may turn to Title VII for guidance on Title IX claims. See
Frazier v. Fairhaven Sch. Comm., 276 F.3d 52, 65 (1st Cir. 2002)
(citing Wills v. Brown Univ., 184 F.3d 20, 25 n.3 (1st Cir. 1999)).
19 The record shows that Board Members: (1) understood that their
finding had to be grounded on the preponderance of the evidence;
(2) knew that Doe did not have the burden to prove his innocence;
(3) discussed all the evidence presented during the hearings; (4)
felt that there was enough evidence to support a finding; and (5)
found that Doe had committed the sexual assault by touching A.B.'s
buttocks.


                                   -48-
the Dear Colleague Letter reflects or espouses gender bias.            This

necessarily dooms their argument that the Letter somehow infected

the   proceedings   at   issue   here   with   gender   bias.   More   than

"conclusory allegations, improbable inferences, and unsupported

speculation" is required to defeat summary judgment.            LeBlanc v.

Great Am. Ins. Co., 6 F.3d 836, 842 (1st Cir. 1993) (citations

omitted).

            Accordingly, we affirm the district court's grant of

summary judgment in favor of B.C. as to the Does' Title IX

erroneous outcome claim.

      2. Deliberate Indifference

            To succeed on a Title IX deliberate indifference claim,

a plaintiff must show that an official with authority to implement

corrective measures was aware of and deliberately indifferent to

an act of discrimination on the basis of sex.             See Gebser, 524
U.S. at 277.    "[T]he deliberate indifference must, at a minimum,

'cause [students] to undergo' harassment or 'make them liable or

vulnerable' to it."      Porto v. Town of Tewksbury, 488 F.3d 67, 72

(1st Cir. 2007) (quoting Davis v. Monroe Cty. Bd. of Educ., 526
U.S. 629, 645 (1999)).     The discriminatory act must be "so severe,

pervasive, and objectively offensive that it can be said to deprive

the victims of access to the educational opportunities or benefits

provided by the school."     Id. (quoting Davis, 526 U.S. at 650).


                                   -49-
             We need not delve too deeply into this issue since the

Does' arguments here rely on their unsuccessful Title IX erroneous

outcome claim.       The Does contend that gender bias was a motivating

factor in the outcome of Doe's disciplinary proceedings and then

again during B.C.'s 2014 review, that this amounted to an act of

sex discrimination, and that B.C. officials deliberately ignored

it.    Regarding Doe's disciplinary proceedings, the Does allege

that Chebator knew back in 2012 that B.C.'s training of hearing

boards was insufficient, and that deficiency was never corrected,

meaning that he was aware that the Board in Doe's case was

insufficiently trained.        Concerning B.C.'s 2014 review, the Does

argue that James and Mary's letters informed Father Leahy, Jones,

and Herlihy, of the gender-biased misconduct in Doe's disciplinary

proceedings,    but    that   these   B.C.   officials,   collectively     and

individually, decided not to address it.

             While the Does successfully show that B.C. officials

were   on   notice    of   their   allegation    that   Doe's     disciplinary

proceedings     produced      an   erroneous    outcome   because     it   was

influenced     by    gender   bias,   the    Does'   Title   IX     deliberate

indifference claim is unsuccessful.             Their claim fails for the

same reasons that we discussed above: they are unable show that

any of the particular circumstances that allegedly contributed to

an erroneous outcome were motivated by gender bias.                 See supra


                                      -50-
III.D.1.   Without underlying acts of discrimination, there can be

no Title IX deliberate indifference claim.       See City of Los Angeles

v. Heller, 475 U.S. 796, 799 (1986) (per curiam) (holding that, in

suits brought under 42 U.S.C. § 1983, an underlying constitutional

violation by officers is necessary for a successful municipal

liability claim); see also Evans v. Avery, 100 F.3d 1033, 1039-40

(1st Cir. 1996) (following Heller in the context of a liability

claim on a theory of deliberate indifference).             Therefore, we

affirm the district court's grant of summary judgment in favor of

B.C. as to the Does' Title IX deliberate indifference claim.

E. Negligence Claims

           The Does also argue that the district court erred in

dismissing their negligence claims and holding that neither B.C.

nor any of the individual defendants owed them a duty of care.

Under Massachusetts law, "[w]hether or not a duty of care existed

is a question of law for the court."        Gorfinkle v. U.S. Airways,

Inc., 431 F.3d 19, 23 (1st Cir. 2005) (citing O'Sullivan v. Shaw,

726 N.E.2d 951, 954 (Mass. 2000)).         Such a duty could find its

source either in "existing social values and customs" or where it

has been "voluntarily assumed" by a defendant.            Mullins v. Pine

Manor   Coll.,   449 N.E.2d 331,   335-336   (Mass.   1983)   (quoting

Schofield v. Merrill, 435 N.E.2d 339, 341 (Mass. 1982) and citing

Black v. N.Y., N.H., & H.R. Co., 79 N.E. 797, 798 (Mass. 1907)).


                                   -51-
              The Does argued below that once the University placed

Doe under the student disciplinary process, B.C. and the individual

defendants      owed   Doe    an      independent     duty       to    conduct     such

disciplinary process with due care.               It is the Does' contention

that B.C. voluntarily assumed this duty when it accepted federal

funds   and    followed      Title    IX's     regulations       regarding       sexual

assault, which created the risk that Doe could be wrongfully

branded as a perpetrator of sexual assault for the rest of his

life.

              We, however, do not find that B.C. or the individual

defendants owed the Does any independent duty of care in this

context.       As    explained     earlier,      in   the    context      of     school

disciplinary     hearings,     the     court's    duty      is    to    "review     the

procedures followed to ensure that they fall within the range of

reasonable     expectations      of    one   reading     the     relevant      rules."

Cloud, 720 F.2d at 724-25.           In turn, "[w]e also examine the hearing

to ensure that it was conducted with basic fairness."                    Id. at 725.

When an "alleged obligation to do or not to do something that was

breached could not have existed but for a manifested intent, then

contract law should be the only theory upon which liability would

be imposed."        Treadwell v. John Hancock Mut. Life Ins. Co., 666
F. Supp. 278, 289 (D. Mass. 1987) (citing W. Prosser & W. Keeton,

Torts § 92, at 656 (5th ed. 1984)).              Neither party disputes that


                                        -52-
the contractual relationship between Doe and B.C. arises from the

Student Guide and the Conduct Board Procedure, and that these

documents prescribe the disciplinary process.                  Because it is clear

that Doe's disciplinary proceedings arose from this contractual

relationship, we hold that B.C. did not owe the Does any additional

independent      duty        outside     of       their     existing      contractual

relationship.         Any    remedy     for   a    breach    of   this    contractual

obligation must sound in contract, not in tort.

            When Massachusetts courts have recognized certain legal

duties    imposed       on     universities         through       their    "voluntary

assumption" of care, they have done so narrowly.                       See Nguyen v.

Mass.    Inst.   of     Tech.,    96 N.E.3d 128,    140-41     (Mass.   2018)

(discussing      the     modern        university-student          relationship    in

Massachusetts tort law); Mullins, 449 N.E.2d at 336 (finding that

a college undertook a duty to protect students against foreseeable

criminal acts of third parties because the school charged students

a dormitory fee for this service) (emphasis added).; Bash v. Clark

Univ., No. 06745A, 2006 WL 4114297, at *4-5 (Mass. Super. Ct. Nov.

20, 2006) (finding no duty to protect a student from voluntary

consumption of illegal drugs because of Mullins's foreseeability

requirement); Doe v. Westlake Acad., No. 97-cv-2187, 2000 WL
1724887, at *7 (Mass. Super. Ct. Nov. 21, 2000) (explaining the

foreseeability limitation of a University's duty of care under the


                                         -53-
student-university special relationship); Erickson v. Tsutsumi,

No. CA199801842B, 2000 WL 1299515, at *2 (Mass. Super. Ct. May 17,

2000) (recognizing that Mullins limited its holding to situation

in which a duty of care is traditionally imposed).                          As there are

specific rules governing student disciplinary proceedings under

the existing contractual relationship between Doe and B.C., and

given Massachusetts courts' narrow construction of the scope of a

university's voluntary assumption of care, expanding it here would

be inappropriate.

            As   to    the   individual        defendants,          the    Massachusetts

Supreme Judicial Court has held that "[a]bsent a legal duty, there

can be no personal liability."            Lyon v. Morphew, 678 N.E.2d 1306,

1309   (Mass.    1997).      Because      B.C.       did    not    owe     the   Does   any

independent      duty     outside        of        their        existing     contractual

relationship,     an    inquiry     as        to    the    individual        defendants'

negligence becomes irrelevant.            See Lev v. Beverly Enters.-Mass.,

Inc., 929 N.E.2d 303, 313 (Mass. 2010) (explaining that violations

of policies do not create a duty of care in individual defendants

and are only relevant to the negligence inquiry after a duty of

care has been established).

            Because we cannot find an independent duty outside of

the    contractual     relationship      between          the    Does,     B.C.,   or   the

individual defendants, we affirm the district court's grant of


                                         -54-
summary judgment in favor of B.C. and the individual defendants on

the Does' negligence claims.

F. Negligent Infliction of Emotional Distress

             The Does also contend that the district court erred when

it dismissed their claims for negligent infliction of emotional

distress.     However, for the same reasons discussed above, this

claim is a nonstarter.         The SJC has summarized that the elements

of   negligent     infliction      of   emotional     distress      include:   "(1)

negligence; (2) emotional distress; (3) causation; (4) physical

harm   manifested     by    objective    symptomatology;       and    (5)    that   a

reasonable person would have suffered emotional distress under the

circumstances of the case."             Payton v. Abbott Labs, 437 N.E.2d
171,   181   (Mass.      1982).     Because    we    are    unable    to    find    an

independent duty outside of the contractual relationship between

the Does and B.C., the Does' claim fails on the first prong.

Again, the remedy the Does seek is within the confines of a breach

of contract theory and not in tort.                 We, therefore, affirm the

district court's grant of summary judgment in favor of B.C. and

the individual defendants on the Does' negligent infliction of

emotional distress claims.

                                  IV. Conclusion

             For   the     foregoing    reasons,     we    affirm    the    district

court's grant of summary judgment in favor of B.C. as to the Does'


                                        -55-
(1) breach of contract claim for the 2014 review; (2) Title IX

claims, (3) negligence, and (4) negligent infliction of emotional

distress claims, and vacate the district court's grant of summary

judgment as to the Does' (1) breach of contract claim for the 2012

disciplinary proceedings and (2) basic fairness claim.   The case

is remanded for further proceedings consistent with this opinion.

          Affirmed in Part; Vacated in Part; and Remanded.   Each

party shall bear its own costs.




                              -56-